

CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





EXHIBIT 10.59
AMENDED AND RESTATED PELLET SALE AND PURCHASE AGREEMENT
This Amended and Restated Pellet Sale and Purchase Agreement (the “Agreement”),
entered into, dated and effective as of December 31, 2015 (the "Effective
Date"), by and among The Cleveland-Cliffs Iron Company, an Ohio corporation
("CCIC"), Cliffs Mining Company, a Delaware corporation (“Mining”) (“CCIC” and
“Mining” being collectively referred to herein as “Cliffs”) and AK Steel
Corporation, a Delaware corporation ("AK Steel"). AK Steel and Cliffs may
singularly be referred to as Party and collectively Parties.
RECITALS
WHEREAS, Cliffs, Cliffs Sales Company and AK Steel are parties to that certain
Pellet Sale, Purchase and Trade Agreement dated January 1, 2006, as amended (the
“Original Contract”), pursuant to which Cliffs and Cliffs Sales Company provide
AK Steel with iron ore pellets in connection with AK Steel’s steel manufacturing
and processing activities in Dearborn Michigan (“AK Dearborn”); and
WHEREAS, Cliffs Sales Company has merged into Mining; and
WHEREAS, there have been six amendments and term sheets amending the Original
Contract and a change in ownership interest since the time the Original Contract
was executed; and
WHEREAS, the Parties desire to conform all the amendments and term sheets into
one comprehensive document that correctly sets forth the relationship between
the Parties.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Parties agree as follows:
Section 1. - Definitions.
The terms quoted in the above parentheses of the first introductory paragraph of
this Agreement and the WHEREAS clauses, other terms quoted throughout this
Agreement, and the terms defined below in this Section 1 shall have the meanings
assigned to them for purposes of this Agreement.
(a).    The word "ton", as used herein, shall mean a gross ton of 2,240 pounds
avoirdupois natural weight.





--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





(b).    The word "pellets", as used herein, shall mean a product obtained by
pelletizing iron ore or iron ore concentrates, suitable for iron making in blast
furnaces.
(c).    The words "Tilden Flux Pellets", as used herein, shall mean pellets to
which have been added sufficient quantities of limestone and dolomite so as to
increase the percentage of *** content of the pellet to a minimum of *** and the
percentage of *** content of the pellet to a minimum of *** (unless such
specifications are changed pursuant to Section 4), such pellets being those
currently produced at the Tilden Mining Company L.C. ("Tilden"), located in
National, Michigan.
(d).    The words "iron unit", as used herein, shall mean one percent (1%) iron
contained in a ton.
(e).    The word "year", as used herein, shall mean a calendar year.
Section 2. - Sale and Purchase.
(a).    Cliffs shall sell and by these presents does sell and shall deliver to
AK Steel, the tonnages and grades of Tilden Flux Pellets or other mutually
agreed pellets (the Tilden Flux Pellets and any other mutually agreed pellets
collectively referred to herein as “Cliffs Pellets”) on the terms and conditions
as hereinafter provided. AK Steel shall purchase and by these presents does
purchase and shall receive and pay for such tonnages and grades of Cliffs
Pellets on the terms and conditions as hereinafter provided.
Section 3. - Tonnage/Iron Units.
(a).    During the term of this Agreement, Cliffs shall sell to AK Steel and AK
Steel shall purchase from Cliffs *** AK Steel’s annual iron ore pellet tonnage
*** at AK Dearborn such *** being *** to AK Dearborn’s *** iron ore pellet
tonnage ***, based on AK Dearborn’s operating configuration as of the Effective
Date of this Agreement, for consumption in AK Dearborn’s iron and steelmaking
facilities in any year (“AK Steel’s Annual Pellet Tonnage Requirements”).
(b).    For the years 2015 through and including ***, Cliffs shall supply to AK
Steel and AK Steel shall purchase from Cliffs AK Steel’s Annual Pellet Tonnage
Requirements at AK Dearborn, with a minimum annual supply and purchase
obligation of *** million tons.





--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





Section 4. - Notification and Nomination.
(a).    With respect to the tonnage of Cliffs Pellets to be purchased by AK
Steel for the year 2015 through and including *** (and during any years after
*** in the event the Agreement is extended pursuant to Section 16), on or before
October 1 of the prior year thereto, AK Steel shall notify Cliffs in writing of
the preliminary total number of tons which AK Steel shall purchase from Cliffs
for AK Steel Dearborn.
(b).    With respect to the preliminary tonnage nominations as provided for in
Section 4(a) above, on or before April 1 of the then current year, AK Steel may,
by written notification to Cliffs, adjust its preliminary tonnage nominations by
not more than ***, up or down. If, by April 1 of the then current year, AK Steel
shall have adjusted its preliminary tonnage nominations, then such adjusted
tonnage nominations shall be deemed their final tonnage nominations for such
year, and AK Steel shall be obligated to purchase such tonnage in accordance
with such final tonnage nominations.
(c).    If, however, AK Steel has not adjusted its preliminary tonnage
nomination as provided for above, then on or before June 1 of the then current
year, AK Steel may, by written notification to Cliffs, adjust its preliminary
tonnage nominations by not more than ***, up or down. Such adjusted tonnage
nominations shall be deemed to be AK Steel’s final tonnage nominations for such
year, and AK Steel shall be obligated to purchase such tonnage with Cliffs in
accordance with such final tonnage nominations.
(d).    If no adjustment is made on or before June 1, then the preliminary
tonnage nomination, as provided above, shall be deemed to be AK Steel’s final
tonnage nominations for such year, and AK Steel shall be obligated to purchase
such tonnages with Cliffs in accordance with such preliminary tonnage
nominations.
Section 5. - Price and Adjustments.
(a).    Base Price. The 2014 price for Cliffs Pellets was $*** per iron unit
F.O.B. Upper Lake Docks (as defined below).
(b).    Adjustment to Price. The price for the Cliffs Pellets shall be adjusted
upward or downward as the case may be by the annual percentage change in four
adjustment factors (“Price Adjustment”). In order to determine the Price
Adjustment to be paid for the Cliffs Pellets for each contract year, the price
per iron unit for the relevant contract year shall be increased or decreased by
an amount equal to the sum of the adjustment factors (i), (ii), (iii) and (iv)
below:





--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





(i).    Twenty-five percent (25%) of the amount obtained by multiplying the as
then adjusted price per iron unit for Cliffs Pellets for the year in
determination by a fraction (as converted to a decimal) determined by, using the
year to year percentage change in the *** (“***”) for such year (“Year X”)
calculated as follows:
*** Year X = *** Year (X-1) * (*** Price Year X / *** Price Year (X-1)) 
Where
*** Price Year (X-1) = Average Quarterly Price for the year prior to the year of
shipping
*** Price Year X = Average Quarterly Price for the year of shipping
Quarterly Price = *** Fe - Freight Credit + Pellet Premium
*** Fe is the daily average price for a three month period that ends one (1)
month before the beginning of the new quarter (i.e. September, October, and
November 2014 for the quarter beginning January 1, 2015, etc.).
The Pellet Premium shall be a fixed price of $*** per dry metric ton ($*** per
dry gross ton).
Freight Credit shall be based on the *** daily average freight price for the
three month period that ends one (1) month before the beginning of the new
quarter (i.e. September, October, and November 2014 for the quarter beginning
January 1, 2015).
(A)    If for any reason the *** Fe is not published, then the *** shall be
substituted with the following formula. Such formula shall be adjusted on a
quarterly basis:
(1)    Average *** Substitute (“*** Year X”), as defined below (collectively
“Y”).
*** Year X = *** Year (X-1) * (*** Pellet Price Year X / *** Pellet Price Year
(X-1))
*** Pellet Price is the average annual pellet price per metric ton published by
*** in its press release reporting on such year’s financial performance, in US
dollars.
(2)    The sum of X and Y shall equal the current year’s ***, or put
arithmetically:





--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





X + Y = Current Year’s ***.
In the event there is no *** for the previous year, than the previous year’s ***
shall be substituted in the mechanism herein:
***Year X = *** (x-1) * (*** Pellet Price Year X / *** Pellet Price Year (X-1))
(B)    For the year 2015, and for each year thereafter through and including the
year ***, if either Cliffs or AK Steel determines that the *** Fe is not
recognized as a common industry recognized international market price index for
iron ore used to determine supply contract prices then either party may request
a negotiation to define another method to determine an international market
price for iron ore and a substitute for the *** Fe. The Parties have
seventy-five (75) days upon written notice sent by initiating party to the other
party to mutually define and agree on a new recognized international market
price for iron ore. The parties may extend the negotiation period upon mutual
written consent. If agreement is not reached during the negotiation period with
applicable extensions then the arbitration language in the Current Agreement
shall govern.
Plus;
(ii) twenty-five percent (25%) of the amount obtained by multiplying the as then
adjusted price per iron unit for Cliffs Pellets for the year in determination by
the fraction (as converted to a decimal) determined by,
(y)    dividing the numerator, which is the amount by which the Producer Price
Index (“PPI”) - ***, published by the United States Department of Labor (the
"PPI ***") for the calendar year in determination changes (up or down) from the
immediately preceding calendar years PPI ***;
(z)    by the denominator, which is the immediately preceding calendar year’s
PPI ***;
Plus;
(iii) twenty-five percent (25%) of the amount obtained by multiplying the as
then adjusted price per iron unit for Cliffs Pellets for the year in
determination by the fraction (as converted to decimal) determined by





--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





(y)    dividing the numerator, which is the amount by which the PPI - ***,
published by the United States Department of Labor (the "PPI ***") for the
calendar year in determination changes (up or down) from the immediately
preceding calendar years PPI ***;
(z)    by the denominator, which is the immediately preceding calendar year’s
PPI ***;
Plus;
(iv) twenty-five percent (25%) of the amount obtained by multiplying the as then
adjusted price per iron unit for Cliffs Pellets for the year in determination by
the fraction (as converted to decimal) determined by
(y)    dividing the numerator, which is the amount by which the PPI - ***,
published by the United States Department of Labor (the "PPI ***") for the
calendar year in determination changes (up or down) from the immediately
preceding calendar years PPI ***;
(z)    by the denominator, which is the immediately preceding calendar year’s
PPI ***.
An example of the calculation of the adjustment under this Section 5(b) is
included as Exhibit I to this Agreement.
(c). Timing of Price Adjustments And True-Ups. Price Adjustments may require
true-up payments ("True-Ups") based upon estimated and actual changes in the
published pricing factors and indices specified in Section 5(b), at intervals
set forth below.
(i) Price Adjustments. Price Adjustments shall be made as follows, and each
Price Adjustment shall have prospective effect until the next Price Adjustment:
(A) Initial Adjustment. On or before December 15, Cliffs shall calculate and
communicate to AK Steel in writing the Adjusted Price effective January 1 of the
succeeding year ("Initial Adjustment"). The Initial Adjustment shall be
calculated utilizing (1) the *** (“***”) for September, October and November as
compared to the *** for the immediately preceding *** Year; and (2) the PPIs for
the succeeding year as compared to the PPIs for the current year.
(B) March 15 Adjustment. On or before March 15, Cliffs shall calculate and
communicate to AK Steel in writing the Adjusted Price effective April 1 (the
"March 15 Adjustment"). The March 15 Adjustment shall





--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





be calculated utilizing (1) the *** for the immediately preceding months of
September through February, as compared to the *** for the immediately preceding
*** Year; and (2) the PPIs for the current year as compared to the PPIs for the
immediately preceding year.
(C) June 15 Adjustment. On or before June 15, Cliffs shall calculate and
communicate to AK Steel in writing the Adjusted Price effective July 1 (the
"June 15 Adjustment"). The June 15 Adjustment shall be calculated utilizing (1)
the *** for the immediately preceding months of September through May, as
compared to the *** for the immediately preceding *** Year; and (2) the PPIs for
the current year as compared to the PPIs for the immediately preceding year .
(D) September 10 Adjustment. On or before September 15, Cliffs shall calculate
and communicate to AK Steel in writing the Adjusted Price effective from August
1 through the remainder of the calendar year (the "September 15 Adjustment").
The September 15 Adjustment shall be calculated utilizing (1) the *** for the
immediately preceding *** Year, as compared to the *** for the prior *** Year;
and (2) the PPIs for the current year as compared to the PPIs for the
immediately preceding year.
(ii).    True Ups. There shall be two true ups resulting from the publishing of
final data for any calendar year: (A) the *** True Up; and (B) the PPI True Up.
(A)    *** True Up. The *** True Up shall be based on retroactive application of
the Adjusted Price determined by the September 10 Adjustment to all calendar
year-to-date shipments of Cliffs Pellets. Cliffs shall calculate and deliver to
AK Steel an invoice stating whether such calculation results in a debit or
credit to AK Steel ("*** True Up Invoice"). The *** True Up Invoice shall be
delivered on or before September 15 each year. Any amounts due to or from AK
Steel as a result of the *** True Up Invoice shall be due and payable on or
before September 30 of the then current year.
(B)    PPI True Up. Typically in May of each year, the United States Department
of Labor publishes the final PPIs for the immediately preceding calendar year.
Within 15 days of publication of such final PPIs (regardless of when such
publication actually occurs), Cliffs shall calculate the final Adjusted Price
for the immediately preceding year and reconcile the final Adjusted Price with
the price paid by AK Steel for all Cliffs Pellets purchased during the
immediately preceding calendar year, and deliver to AK Steel an invoice stating
whether such calculation





--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





results in a debit or credit to AK Steel ("PPI True Up Invoice"). Any amounts
due to or from AK Steel as a result of the PPI True Up Invoice shall be due and
payable fifteen (15) days after receipt by AK Steel of such PPI True Up Invoice.
(iii)    Basis of PPls. Prior to the publication of final PPIs, the most recent
estimated annual PPls published by Global Insights (or such other reputable
publisher of PPI forecasts as is mutually agreed upon by the parties in writing)
shall be used to calculate the Price Adjustments and *** True Up.
(iv)    No Interest on True Up Amounts. *** True Up Invoice payments and PPI
True Up Invoice payments are not due and payable before the dates prescribed
above. As a result, interest shall not accrue on any *** True Up Invoice or PPI
True Up Invoice.
Section 6. - Delivery, Credit and Payment.
(a).    For all cargoes of Cliffs Pellets shipped to AK Steel beginning as of
the date hereof, Cliffs shall retain title to the cargoes of Cliffs Pellets so
shipped until AK Steel makes payment for the Cliffs Pellets. AK Steel shall pay
Cliffs for each cargo of Cliffs Pellets shipped during the month by wire
transfer to Cliffs on the first business day after the 14th day of the month
following loading of Cliffs Pellets at the Port of Marquette, located in
Marquette, Michigan, or other appropriate ore dock in the case of (“Upper Lake
Docks”). Title to the Cliffs Pellets for each such cargo of Cliffs Pellets
shipped shall pass to AK Steel simultaneously with receipt of payment by Cliffs
for each such cargo.
(b).    In the event AK Steel shall fail to make prompt payment, Cliffs, in
addition to all other remedies available to it in law or in equity, shall have
the right, but not the obligation, to withhold further performance by it under
this Agreement until all claims it may have against AK Steel under this
Agreement are fully satisfied.
Section 7. - Grant of Security Interest.
(a).    AK Steel acknowledges and agrees that it is the intent of the parties
that title to the Cliffs Pellets shall pass to AK Steel solely upon *** in
accordance with the terms of this Agreement. However, to secure the payment and
performance of all obligations of AK Steel due to Cliffs pursuant to this
Agreement, AK Steel hereby grants, pledges and assigns to Cliffs a purchase
money security interest (“PMSI”) in all of AK Steel’s right, title and interest
in and to the Cliffs Pellets to the extent that AK Steel takes possession of any
Cliffs Pellets in any fashion prior to making payment as required under this
Agreement as well as the proceeds of any of the Cliffs Pellets, including the
proceeds of any insurance related thereto (collectively, the “Collateral”).





--------------------------------------------------------------------------------





(b).    Upon delivery of any of the Collateral to AK Steel by Cliffs, the
Collateral shall be located at the addresses set forth on Attachment A hereto.
AK Steel will deliver written notice to Cliffs at least thirty (30) days prior
to any change in the locations of any of the Collateral.
(c).    The PMSI granted to Cliffs that attaches to a specific shipment of
inventory shall automatically terminate upon the date of Cliffs’ receipt from AK
Steel of payment in full for said shipment (the “PMSI Termination Date”). Prior
to the applicable PMSI Termination Date, the Collateral will at all times be
free and clear of any lien, security interest, mortgage, charge or encumbrance
created by or through AK Steel or any of its affiliates that is senior to the
security interest granted to Cliffs pursuant to this Agreement.
(d).    AK Steel hereby authorizes Cliffs to file UCC financing statements and
any amendments, modifications or continuation statements thereto, as Cliffs, in
its sole discretion, deems necessary or advisable to perfect its security
interest in the Cliffs Pellets granted hereunder, that describes the Collateral
and to include any information required for the sufficiency or filing office
acceptance of any such financing statements, amendments, modifications or
continuation statements. AK Steel covenants and agrees to (i) provide promptly
any information requested by Cliffs for inclusion on such financing statements,
amendments, modifications or continuation statements and to provide prompt
notice of any change in such information and (ii) to take such further actions
and duly execute and deliver such further documentation as Cliffs may request in
order to fully protect its security interest in the Cliffs Pellets granted
hereunder.
(e).    Prior to the applicable PMSI Termination Date, AK Steel will keep and
preserve the Collateral in a commercially reasonable manner and will not use,
sell or offer to sell, pledge or encumber, process, destroy or consume the
Collateral.
(f).    AK Steel and Cliffs acknowledge that in the event of a default hereunder
by AK Steel, Cliffs will have all the rights and remedies afforded a secured
party under the Uniform Commercial Code as adopted in the State of Ohio with
respect to the Collateral.
Section 8. - Analyses.
The Cliffs Pellets delivered hereunder will be sampled and analyzed by mine
technicians or such independent chemists as may be mutually agreed upon, and
said analyses shall be final and the weighted average of all such





--------------------------------------------------------------------------------




analyses of each grade of Cliffs Pellets delivered hereunder shall constitute
the basis of settlement hereunder for such grade of Cliffs Pellets. The cost of
sampling and analyzing by independent chemists, if requested by any party, shall
be borne by the party requesting such sampling and analyzing.
Section 9. - Quality.
Cliffs Pellets, when loaded for shipment, will be consistent with the typical
specifications and analysis limits set forth on Exhibit II. Both parties
acknowledge the need for defining measurement of product characteristic
capabilities and quality system requirements. The basis for agreement will be
the use of statistical calculation of capabilities and a quality system based on
ISO 9001:2000 requirements.
Section 10. - Shipments.
Within thirty (30) days prior to the first shipment of Cliffs Pellets of each
year, Cliffs and AK Steel will establish a schedule of shipments for the Cliffs
Pellets for such year, which schedule may be changed during such year by mutual
agreement. In the event Cliffs and AK Steel are unable to agree upon a shipping
schedule, the Cliffs Pellets will be available for shipment in approximately
equal amounts over the nine month period of April through December of each year
during the term of this Agreement and shipment and delivery shall be made in
accordance with such availability.
Section 11. - Weights.
Vessel bill of lading weight determined by certified railroad scale weights,
certified belt scale weights or certified bin scale weights in accordance with
the procedures in effect from time to time at each of the loading ports shall be
accepted by the parties as finally determining the amounts of the Cliffs Pellets
delivered to AK Steel pursuant to this Agreement.
Section 12. - Employment of Vessels or Railroad Cars.
AK Steel shall assume the obligation for arranging, providing and paying for the
appropriate vessels for the transportation of all of the Cliffs Pellets
delivered by Cliffs to AK Steel.





--------------------------------------------------------------------------------




Section 13. - Warranties.
THERE ARE NO WARRANTIES, EXPRESS OR IMPLIED, WHICH EXTEND BEYOND THE PROVISIONS
OF THIS AGREEMENT, INCLUDING ANY WARRANTIES OF MRECHANTABILITY OR FITNESS FOR
INTENDED PURPOSE. All claims for substantial variance in quality of the Cliffs
Pellets, as described herein, shall be deemed waived unless made in writing
delivered to Cliffs within the thirty (30) calendar days after completion of
discharge at port of discharge. No claim will be entertained after the Cliffs
Pellets have been consumed. Each party shall afford the other party prompt and
reasonable opportunity to inspect the Cliffs Pellets as to which any claim is
made as above stated. The Cliffs Pellets shall not be returned without prior
written consent of Cliffs. In no event shall Cliffs be liable for AK Steel’s
cost of processing, lost profits, injury to good will or any other special or
consequential damages.
Section 14. - Force Majeure.
Neither party hereto shall be liable for damages resulting from failure to
produce, deliver or accept and pay for all or any of the Cliffs Pellets, as
described herein, if and to the extent that such production, delivery or
acceptance would be contrary to or would constitute a violation of any
regulation, order or requirement of a recognized governmental body or agency, or
if such failure is caused by or results directly or indirectly from acts of God,
war, insurrections, interference by foreign powers, strikes, hindrances, labor
disputes, labor shortages, fires, floods, embargoes, accidents, acts of
terrorism, or uncontrollable delays at the mines, steel plant, on the railroads
or docks or in transit, shortage of transportation facilities, disasters of
navigation, or other causes, similar or dissimilar, if such other causes are
beyond the control of the party charged with a failure to deliver or to accept
and pay for the Cliffs Pellets. A party claiming a force majeure shall give the
other party prompt notice of the force majeure, including the particulars
thereof and, insofar as known, the probable extent and duration of the force
majeure. To the extent a force majeure is claimed hereunder by a party hereto,
such shall relieve the other party from fulfilling its corresponding agreement
hereunder to the party claiming such force majeure, but only for the period and
to the extent of the claimed force majeure, unless otherwise mutually agreed, to
by the parties. The party that is subject to a force majeure shall use
commercially reasonable efforts to cure or remove the force majeure event as
promptly as possible to resume performance of its obligations under this
Agreement.







--------------------------------------------------------------------------------




CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





Section 15. - Notices.
All notices, consents, reports and other documents authorized and required to be
given pursuant to this Agreement shall be given in writing and either personally
served on an officer of the parties hereto to whom it is given or mailed,
postage prepaid, or sent by electronic mail addressed as follows:
If to Cliffs:
Cliffs Mining Company
200 Public Square, Suite 3300
Cleveland, Ohio 44114
Attention: Executive Vice President, Global Commercial
Terrence.mee@cliffsnr.com
cc: Assistant General Counsel Commercial
susanne.dickerson@cliffsnr.com
If to AK Steel:
AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attn: General Manager, Raw Materials Purchasing
stephen.taylor@aksteel.com
cc: Vice President - Engineering, Raw Materials & Energy
mo.reed@aksteel.com

provided, however, that any party may change the address to which notices or
other communications to it shall be sent by giving to the other party written
notice of such change, in which case notices and other communications to the
party giving the notice of the change of address shall not be deemed to have
been sufficiently given or delivered unless addressed to it at the new address
as stated in said notice.
Section 16. - Term.
The initial term of this Agreement shall commence as of the Effective Date and
continue in effect until ***. The Agreement shall continue annually from and
after *** for the obligation of AK Steel to purchase from Cliffs and Cliffs to
sell to AK Steel all of AK Steel’s Annual Pellet Tonnage Requirements pursuant
to Section 3(a) above.
If either party desires to terminate this Agreement at the end of the initial
term, or any year following ***, then such party shall deliver in writing notice
to the other party no less than eighteen (18) months prior to the end of either
(i) the initial term or (ii) *** of any year after *** (e.g. to terminate the
Agreement at the end of the initial term notice must be received by *** or if
for end of contract year *** then such notice must be received ***).







--------------------------------------------------------------------------------





Section 17. - Amendment.
This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.
Section 18. - Merger, Transfer and Assignment.
(a).    AK Steel shall not merge, consolidate or reorganize with any person,
partnership, corporation or other entity unless the surviving or resulting
person, partnership, corporation or other entity assumes in writing all of AK
Steel’s obligations under this Agreement. Any obligations required to be assumed
by a surviving or resulting person, partnership, corporation or entity in
accordance with this Section 18(b) shall be limited to the AK Steel obligations
under this Agreement. AK Steel shall not sell or transfer all or substantially
all of its business to any other person, partnership, corporation, joint venture
or other entity ("AK Steel Transferee") unless the AK Steel Transferee assumes
in writing all of AK Steel’s obligations under this Agreement.
(b).    Cliffs shall not merge, consolidate or reorganize with any person,
partnership, corporation or other entity unless the surviving or resulting
person, partnership, corporation or other entity assumes in writing all of
Cliffs' obligations under this Agreement. Cliffs shall not sell or transfer all
or substantially all of its iron ore business to any other person, partnership,
corporation, joint venture or other entity ("Cliffs Transferee") unless the
Cliffs Transferee assumes in writing all of Cliffs' obligations under this
Agreement.
(c).    All the covenants, stipulations and agreements herein contained shall
inure to the benefit of and bind the parties hereto and their respective
successors, transferees and permitted assigns, and any of the latter's
subsequent successors, transferees and permitted assigns.
Section 19. - Waiver.
No waiver of any of the terms of this Agreement shall be valid unless in
writing. No waiver of any breach of any provision hereof or default under any
provisions hereof shall be deemed a waiver of any subsequent breach or default
of any kind whatsoever.





--------------------------------------------------------------------------------




Section 20. - Confidentiality
(a).    Cliffs and AK Steel acknowledge that this Agreement contains certain
pricing, adjustment and term provisions which are confidential, proprietary or
of a sensitive commercial nature and which would put Cliffs or AK Steel at a
competitive disadvantage if disclosed to the public (the "Confidential
Information"). Cliffs and AK Steel agree that all provisions of this Agreement
shall be kept confidential and, without the prior written consent of the other
party, shall not be disclosed to any party not a party to this Agreement except
as required by law or governmental or judicial order and except that disclosure
of the existence of this Agreement shall not be precluded by this Section 20.
(b).    If either party is required by law or governmental or judicial order or
receives legal process or court or agency directive requesting or requiring
disclosure of any of the Confidential Information contained in this Agreement,
such party will promptly notify the other party prior to disclosure to permit
such party to seek a protective order or take other appropriate action to
preserve the confidentiality of such Confidential Information. If either party
determines to file this Agreement with the Securities and Exchange Commission
("Commission") or any other federal, state or local governmental or regulatory
authority, or with any stock exchange or similar body, such determining party
will use its best efforts to obtain confidential treatment of such Confidential
Information pursuant to any applicable rule, regulation or procedure of the
Commission and any applicable rule, regulation or procedure relating to
confidential filings made with any such other authority or exchange. If the
Commission (or any such other authority or exchange) denies such party's request
for confidential treatment of such Confidential Information, such party will use
its best efforts to obtain confidential treatment of the portions thereof that
the other party designates. Each party will allow the other party to participate
in seeking to obtain such confidential treatment for Confidential Information.
Section 21. - Governing Law.
This Agreement shall in all respects, including matters of construction,
validity and performance, be governed by and be construed in accordance with the
laws of the State of Ohio, excluding its choice of law principles.
Section 22. - Representations and Warranties.
(a).    AK Steel represents and warrants to Cliffs that (i) the execution and
delivery of this Agreement by AK Steel and the performance of its obligations
hereunder have been duly authorized by all requisite corporate action, (ii)
neither the execution and delivery of this Agreement, nor the performance of its
obligations hereunder by AK Steel





--------------------------------------------------------------------------------




shall, or after the lapse of time or giving of notice shall, conflict with,
violate or result in a breach of, or constitute a default under the certificate
of incorporation or bylaws of AK Steel or any law, statute, rule or regulation
applicable to it, or conflict with, violate or result in a breach of or
constitute a default under the material agreement to which it is a party or by
which it or any of its properties is bound, or any judgment, order, award or
decree to which AK Steel is a party or by which it is bound, or require any
approval, consent, authorization or other action by any court, governmental
authority or regulatory body or any creditor of AK Steel or any other person or
entity, and (iii) this Agreement constitutes a valid and binding obligation of
AK Steel and is enforceable against AK Steel in accordance with its terms.
(b).    Cliffs represents and warrants to AK Steel that: (i) the execution and
delivery of this Agreement by Cliffs and the performance of its obligations
hereunder have been duly authorized by all requisite corporate actions, (ii)
neither the execution and delivery of this Agreement nor the performance of its
obligations hereunder by Cliffs shall, or after the lapse of time or giving of
notice shall, conflict with, violate or result in a breach of, or constitute a
default under the certificate of incorporation or bylaws of Cliffs or any law,
statute, rule or regulation applicable to it, or conflict with, violate or
result in the breach of or constitute a default under any material agreement to
which it is a party or by which it or any of its properties is bound, or any
judgment, order, award or decree to which Cliffs is a party or by which it is
bound, or require any approval, consent, authorization or other action by any
court, governmental authority or regulatory body or any creditor of Cliffs or
any other person or entity, and (iii) this Agreement constitutes a valid and
binding obligation of Cliffs and is enforceable against Cliffs in accordance
with its terms.
Section 23. - Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
Section 24. - Arbitration.
(a).    Upon notice by either party to the other, all disputes, claims,
questions or disagreements arising out or relating to this Agreement or breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this Agreement to arbitrate,
shall be determined by arbitration administered by the American Arbitration
Association in accordance with the provisions of its Commercial Arbitration
Rules, modified as follows:





--------------------------------------------------------------------------------




(i).
The place of arbitration shall be Cleveland, Ohio;

(ii).    Unless the parties consent in writing to a lesser number, the
arbitration proceedings shall be conducted before a panel of three neutral
arbitrators, one to be appointed by Cliffs, one to be appointed by AK Steel, and
third to be selected by the two arbitrators. None of the arbitrators shall be an
employee, officer, director or consultant of, or of a direct competitor of, AK
Steel or Cliffs;
(iii).    Either party may apply to the arbitrators seeking injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal (or pending the arbitral
tribunal’s determination of the merits of the controversy);
(iv).    Consistent with the expedited nature of arbitration, each party will,
upon the written request of the other party, promptly provide the other with
copies of documents on which the producing party may rely or otherwise which may
be relevant in support of or in opposition to any claim or defense; any dispute
regarding discovery, or the relevance or scope thereof, shall be determined by
the arbitrators, which determination shall be conclusive; and all discovery
shall be completed within 45 days following the appointment of the arbitrators;
(v).    In connection any arbitration arising out of this Agreement, the
arbitrators shall have no authority to alter, amend, or modify any of the terms
and conditions of this Agreement, and further, the arbitrators may not enter any
award that alters, amends or modifies terms or conditions of this Agreement in
any form or manner;
(vi).    The arbitration shall be “Baseball Style” wherein each party shall
submit to the arbitrators and exchange with each other in advance of the hearing
their last, best offers. The arbitrators shall be limited to awarding only one
or the other of the two figures submitted;
(vii).    The award or decision shall be made within nine months of the filing
of the notice of intention to arbitrate, and the arbitrators shall agree to
comply with this schedule before accepting appointment; provided, however, that
this time limit may be extended by written agreement signed by both parties or
by the arbitrators, if necessary; and





--------------------------------------------------------------------------------




(viii).    In connection with any arbitration related to this Agreement, each
party shall be responsible for its own costs and expenses, and the parties will
equally split the cost of conducting the arbitration itself.
(b).    The judgment of the arbitrators shall be final and binding on the
parties, and judgment upon the award rendered by the arbitrators may be entered
and enforced by any court of the United States or any state thereof.
Section 25. - Entire Agreement
This agreement, the Recitals and the Exhibits attached to this Agreement (all of
which shall be deemed to be incorporated into the Agreement and made a part
hereof) set forth the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings or
letters of intent among any of the parties hereto with respect to AK Dearborn.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.
CLIFFS MINING COMPANY
 
AK STEEL CORPORATION


By:
/s/ Terrence R. Mee
 
By:
/s/ Maurice Reed
Name:
Terrence R. Mee
 
Name:
Maurice Reed
Title:
Sr. Vice President
 
Title:
VP Engineering, Raw Materials & Energy
 
 
 
 
 
THE CLEVELAND-CLIFFS IRON COMPANY
 
 
 
By:
/s/ Terrence R. Mee
 
 
 
Name:
Terrence R. Mee
 
 
 
Title:
Vice President
 
 
 










--------------------------------------------------------------------------------




CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





EXHIBIT I
CLIFFS MINING COMPANY
AK STEEL CORPORATION
EXAMPLE OF ANNUAL PELLET PRICE CALCULATION
2015 PELLET PRICE CALCUTION
 
 
 
 
 
 
 
 
 
 
 
 
 
(Some values are estimated for illustrative purposes only.)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
QUARTERLY PRICE
 
Q1 2015
 
Q2 2015
 
Q3 2015
 
Q4 2015
 
 
 
 
 
***
 
***
 
***
 
***
 
***
 
 
 
 
 
Freight Credit
 
***
 
***
 
***
 
***
 
 
 
 
 
Pellet Premium
 
***
 
***
 
***
 
***
 
 
 
 
 
Quarterly Price
 
***
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** (AVERAGE QUARTERLY PRICE)
 
2015
 
 
 
 
 
 
 
 
 
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
Freight Credit
 
***
 
 
 
 
 
 
 
 
 
 
 
Pellet Premium
 
***
 
 
 
 
 
 
 
 
 
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
*** 2015 = *** 2014 * (*** 2015 / *** 2014)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PRICE ADJUSTMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
2014 Base Price per iron unit F.O.B. Port of Marquette (A)
 
***
 
 
 
 
 
 
 
 
 
 
 
(B)
 
(C)
 
(D) = (C) - (B)
(E) = (D) / (B)
(F) = (E) * (A)
(G)
 
(H) = (F) * (G)
 
 
2014
 
2015
 
Change
% Change
Price Adj.
Weight
 
Adjustment
***
 
***
 
***
 
***
***
***
25%


 
***
PPI - ***
 
***
 
***
 
***
***
***
25%


 
***
PPI - ***
 
***
 
***
 
***
***
***
25%


 
***
PPI - ***
 
***
 
***
 
***
***
***
25
%
 
***
Total Price Adjustment
 
 
 
 
 
 
 
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Base Price per iron unit F.O.B. Port of Marquette from Prior Year
 
***
 
 
 
 
 
 
 
Total Price Adjustment
 
 
 
***
 
 
 
 
 
 
 
2015 Final Price per iron unit F.O.B. Port of Marquette
 
***
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



CLEVELAND-CLIFFS INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS DOCUMENT,
WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934





EXHIBIT II
CLIFFS MINING COMPANY
AK STEEL CORPORATION
PELLET TYPICAL ANALYSIS AS LOADED TO VESSEL FOR SHIPMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Report
 
 
TILDEN HEMATITE
 
 
TILDEN MAGNETITE
 
 
 
 
 
 
 
Frequency
 
 
Typical
 
Minimum
 
Maximum
 
 
Typical
 
Minimum
 
Maximum
Moisture
 
V
 
 
***
 
 
 
 
 
 
***
 
 
 
 
A. DRY CHEMICAL ANALYSIS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fe
 
V
 
 
61.5
 
***
 
 
 
 
61.3
 
***
 
 
 
SiO2
 
V
 
 
***
 
***
 
***
 
 
***
 
***
 
***
 
AI2O3
 
V
 
 
***
 
 
 
 
 
 
***
 
 
 
 
 
CaO
 
V
 
 
***
 
***
 
***
 
 
***
 
***
 
***
 
MgO
 
V
 
 
***
 
***
 
***
 
 
***
 
***
 
***
 
Mn
 
V
 
 
***
 
 
 
 
 
 
***
 
 
 
 
 
Phos
 
V
 
 
***
 
 
 
***
 
 
***
 
 
 
***
 
Na2O
 
Q
 
 
***
 
 
 
 
 
 
***
 
 
 
 
 
K2O
 
Q
 
 
***
 
 
 
 
 
 
***
 
 
 
 
B. SIZING, Wt. %
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% + 1/2"
 
V
 
 
***
 
 
 
***
 
 
***
 
 
 
***
 
% - 1/2" x + 3/8"
 
V
 
 
***
 
***
 
 
 
 
***
 
***
 
 
 
% - 3/8" x + 1/4"
 
V
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
% - 1/4"
 
V
 
 
***
 
 
 
***
 
 
***
 
 
 
***
C. TUMBLE TEST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% + 1/4" before tumble
 
V
 
 
***
 
***
 
 
 
 
***
 
 
 
 
 
% + 1/4" after tumble
 
V
 
 
***
 
***
 
 
 
 
***
 
***
 
 
 
Q Index
 
V
 
 
***
 
 
 
 
 
 
***
 
 
 
 
 
Tumble Index - 28 mesh
 
V
 
 
***
 
 
 
 
 
 
***
 
 
 
 
D. COMPRESSION TEST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Minus 1/2" by plus 3/8"
 
V
 
 
***
 
***
 
 
 
 
***
 
***
 
 



LETTER "V" DENOTES THAT ANALYSIS TO BE PROVIDED ON EACH VESSEL SHIPMENT OF
PELLETS
LETTER "Q" DENOTES THAT ANALYSIS TO BE PROVIDED ON A COMPOSITE SAMPLE OF
QUARTERLY VESSEL SHIPMENTS







